[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AFFIDAVIT
I, MICHELLE DEVEAU, being first duly sworn, hereby depose and say:
    1. I am over eighteen years of age and understand the obligations of an oath.
    2. I am presently employed by the Department of Correction as a Records Specialist II.
    3. I have been employed in that position for approximately four years.
    4. I reviewed the mittimuses, time sheet and master file for Joseph C. Wilson, inmate #168278.
    5. On November 28, 1995, Mr. Wilson was sentenced to a total effective term of 8 years for dockets CR90-47879, CR95-110079, CR95-69730 and CR94-66911.
    6. Docket CR90-47879 is a Violation of Probation which means the sentence is calculated according to Wright v. Warden
(1996). The result of the calculation shows Mr. Wilson serving a 12 years sentence. The original 6 years imposed on February 21, 1991, is merged with the Violation of Probation of 6 years imposed on November 28, 1995, in order that the petitioner receives enhanced good time credits. The credits/debits earned on the original 6 years is calculated to reduce the sentence by 6 years resulting in a release date CT Page 5399 for the remaining 6 years imposed on the Violation of Probation.
    17. Dockets CR95-110079, CR95-69730 and CR94-66911, each are 10 year sentences, suspended after 2 years, concurrent to each other and consecutive to CR90-47879.
    18. Docket CR90-47879 is calculated according to Conn. Gen. Stat. § 18-7(c), which means the sentence is eligible to be reduced by good time credits. The remaining dockets are calculated according to Conn. Gen. Stat. § 18-100d, which means they are not eligible to be reduced by good time credits. Because of the different sentencing structures, the Department's computer program cannot distinguish between a sentence that may not be reduced and a sentence being reduced. Therefore, Mr. Wilson must serve docket CR90-47879; once it has been satisfied, he will then begin serving the remaining 2 years.
    19. Mr. Wilson's estimated release date is currently October 1999, at which time he will begin the 2 year portion of the sentence.
    10. Mr. Wilson's time has been calculated correctly by the Department of Correction.
I have read the foregoing and it is all true and accurate to the best of my knowledge and belief.
Michelle DeVeau
Subscribed and sworn to before me this 26th day of February, 1999.
Commissioner of the Superior Court
[EDITORS' NOTE:  ATTACHMENT A IS ELECTRONICALLY NON-TRANSFERRABLE.]